PS-8
8/88
                              UNITED STATES DISTRICT COURT
                                          for the
                           EASTERN DISTRICT OF NORTH CAROLINA

U.S.A. vs. Jawon Lee Whitley                                                      Docket No. 5:20-CR-530-1M

                            Petition for Action on Conditions of Pretrial Release
                                              Hearing Requested

   COMES NOW Erica W. Foy, U.S. Probation Officer of the court, presenting an official report upon the
conduct of defendant, Jawon Lee Whitley, who was placed under pretrial release supervision by the
Honorable Robert T. Numbers, II, U.S. Magistrate Judge, sitting in the Court at Raleigh, on the 18th day of
December, 2020.

RESPECTFULLY PRESENTING PETITION FOR ACTION OF COURT FOR CAUSE AS
FOLLOWS: Since being released on conditions, to include location monitoring, drug testing and
treatment, Mr. Whitley has been extremely unstable and has not complied with his conditions of release.
He has moved three times and is asking to move a fourth. Each time he lives with someone, they
subsequently ask that he leave their residence. In addition, Mr. Whitley was placed in the Surprise
Urinalysis Program in January 2021, and has failed to report for any of the scheduled drug screens which
were on January 11, February 10, March 10, and April 12, 2021. Furthermore, he has violated the location
monitoring program by failing to return home for his curfew on January 28 and February 10, 2021. Between
April 30 – May1, 2021, he also left the residence on two occasions during his scheduled curfew hours.
Taking all of these violations into consideration, Mr. Whitley has failed to meet the court’s expectations in
following his release conditions.

PRAYING THAT THE COURT WILL ORDER that a bond hearing be scheduled to determine if the
defendant's bond should be revoked. The clerk shall provide a copy of the petition to the U.S. Attorney's
Office.

Reviewed and approved,                                   I declare under penalty of perjury that the foregoing
                                                         is true and correct.


/s/Maurice J. Foy                                        /s/Erica W. Foy
Maurice J. Foy                                           Erica W. Foy
Supervising U.S. Probation Officer                       U.S. Probation Officer
                                                         310 New Bern Avenue, Room 610
                                                         Raleigh, NC 27601-1441
                                                         Phone: 919-861-8665
                                                         Executed On: May 3, 2021

                                          ORDER OF THE COURT

Considered
Consideredandandordered   theMay
                  orderedon        4, 2021
                                 May
                               _______15,day
                                          2015     . It is further ordered2021,
                                             of __________________,        that this
                                                                                and document    shall
                                                                                     ordered filed andbemade
                                                                                                         filed part
                                                                                                               and
made  a part of the records in the
of the records in the above case.  above  case.

 ________________________________
 Robert T. Numbers, II
 U.S. Magistrate Judge
____________________________________
Robert T. Numbers, II
United States Magistrate Judge
